McCORD, Judge.
This is an interlocutory appeal from'an order entered in a suit for assault and battery and false imprisonment. The order complained of denied appellant the right to introduce evidence at trial as to prior alleged acts of similar misconduct by Grover C. Ayers. There was no proffer of the proposed evidence prior to or after the court’s ruling.
Although no motion to dismiss this appeal has been filed, the interlocutory order from which appeal is sought, is not allowed by Rule 4.2(a) Florida Appellate Rules, 32 F.S.A., and, therefore, will be dismissed on our own motion. Appellant should proffer the proposed evidence in the trial court outside of the jury’s presence for the trial court’s determination as to whether or not it is admissible and to complete and preserve the record in the cause. See Green v. Hood, Fla.App., 120 So.2d 223; Musachia v. Terry, Fla.App., 140 So.2d 605.
Interlocutory appeal dismissed.
BOYER, Acting C. J., and JOHNSON, J., concur.